Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 23: The prior art, taken alone or in combination, fails to teach that the first enclosure has a larger internal volume than the second enclosure; in combination with other
claimed elements as set forth in claims 1 and 23, respectively.

	The closest prior arts are Hetke (US 2019/0344337 A1, cited by applicant) and Vortex Tube (https://www.nexflow.com/blog/vortex-tubes-use-compressed-air-generate-cold-hot-air-
simultaneously/, 2018). The teachings of Hetke in view of Vortex Tube have been discussed in paragraph 3 of previous office action mailed on 4/27/22. Hetke in view of Vortex Tube fails to teach or suggest any guidance regarding an internal volume of the enclosures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/9/2022